AFFIRMED; Opinion Filed December 17, 2018.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-01427-CR

                               CHARLES RAY GRAY, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-82047-2015

                              MEMORANDUM OPINION
                             Before Justices Myers, Evans, and Brown
                                     Opinion by Justice Myers
       A jury convicted appellant Charles Ray Gray of one count of continuous sexual abuse of a

child and one count of aggravated sexual assault of a child. The jury assessed punishment at fifty

years’ imprisonment for each count along with a $10,000 fine for the aggravated sexual assault

offense, with the sentences to run concurrently. In four issues, appellant argues the trial court erred

in restricting his right to present a defense; the court erred in allowing the hearsay testimony of a

non-outcry witness; the court erred in allowing the testimony of Dan Powers over objection; and

that the evidence is insufficient to prove he committed the offenses. We affirm.

                            BACKGROUND AND PROCEDURAL HISTORY

       The victim, eighteen years old on the day she that she testified, told the jury that her mother

died from cancer when she was five years old. After that, she lived with her father, appellant. She

testified that she was about six years old when the abuse started. She was sitting on appellant’s
lap on a couch in the living room, watching television, and appellant started touching and rubbing

her vagina with his hand, beneath her underwear. The victim was not sure how long the touching

lasted; she said it did not last “that long.” She said that she “was just very confused” when the

touching occurred because she was only six years old, but she felt “like something was not right”

when it occurred. Appellant also touched the victim’s vagina with his hand on other occasions;

she was not sure how often this occurred. She noted that this touching became less frequent as she

got older. Appellant also performed “oral sex” on the victim when she was six years old. The

victim recalled that she was in appellant’s bedroom, sitting on the bed, and that he pulled down

her pants and started performing oral sex on her, putting his mouth and tongue on her vagina.

When he finished, he put his penis in her face and said, “Okay. Now you do me.” The victim

refused. Appellant told her, “Your mother would do it.”

       When the victim was around nine or ten years old, appellant would go into her bedroom in

the mornings before school, pull her pants down, and “put his penis in between [her] butt cheeks

and, like, thrust.” His sexual organ made contact with her anus when he did this, but it did not

penetrate. The victim said this occurred multiple times. One night, the victim was sleeping on the

couch in the living room when appellant came up behind her and tried to put her hand on his penis.

She pulled her hand away, after which he put his penis up to her face and touched her lip with it.

On another occasion, appellant approached the victim from behind while she was cleaning the

toilet and grabbed her breast. The victim could not “really remember what happened in between,”

but recalled that they both “ended up in the guest bedroom,” where appellant pulled down their

pants and attempted to “put his penis in me.” The victim resisted and appellant eventually

abandoned the effort.

       The victim testified that the last time appellant abused her was when she was thirteen years

old, during the summer in between the seventh and eighth grades. She and appellant were in his

                                               –2–
bedroom watching a television show, a movie, “or something like that.” She fell asleep and

appellant laid beside her and reached under her underwear, rubbing her vagina. The victim recalled

that she did not do anything at first, but eventually got up and went to her room.

       The evidence shows that the victim disclosed the fact that she had been abused in March

of 2015, approximately two days before her sixteenth birthday. She posted something on a social

media site indicating appellant was not feeding or taking care of her.

       Child Protective Services (CPS) was contacted and Lindsey Baxter, an investigator with

CPS, was assigned to the case. Baxter screened the victim at school. During the screening, Baxter

ruled out any physical abuse and physical neglect, but the victim disclosed that appellant had

performed “oral sex” on her when she was six years old, and touched her inappropriately until she

was around twelve years of age. Based on that disclosure, Baxter transported the victim to the

Collin County Children’s Advocacy Center (CAC) for a forensic interview.

       The victim testified that, leading up to her outcry, she and appellant “hadn’t really spoken

to each other in over a year.” They had stopped communicating following an incident where she

broke appellant’s iPad by swatting it out of his hand, and he responded by breaking her iPod with

a hammer.

       Janeth Peterson forensically interviewed the victim on March 19, 2015, testifying that the

victim told her the first incident occurred when she was six or seven years old. During that

incident, the victim was sitting on appellant’s lap while they were on the couch, and he touched

the skin of her vagina. She recalled that appellant’s penis was out of his pants during this incident.

The victim also talked about how appellant would rub her vagina with his hand, and indicated this

happened more than once. Regarding the oral sex allegation, Peterson testified that the victim told

her that when she was around six years old, appellant put his mouth and tongue on her vagina at

their house in Plano, and that this happened only once. The victim stated that appellant licked her

                                                 –3–
vagina with his tongue during this incident and that it “felt weird.” The last incident occurred on

the couch in the living room when she was thirteen years old, and appellant was laying behind the

victim and touching her vagina on top of her clothes. The victim also described an incident where

she was cleaning the bathroom toilet and appellant walked up behind her, grabbed her, and tried

to penetrate her with his penis. They moved into appellant’s bedroom where he tried to unbutton

his pants, but the victim resisted “like freaking crazy,” according to what she told Peterson, and

appellant’s penis did not actually touch her vagina. The victim told Peterson there were several

occasions when she was around eight to ten years of age when appellant put his penis in between

her “butt cheeks” and moved it back and forth, but there was no anal penetration. In addition, the

victim told Peterson that appellant once tried to put her hand on his penis, and that this happened

only once.

       After the victim made her disclosure to Baxter, Baxter contacted Detective Justin Lawrence

of the Plano Police Department. Lawrence observed the victim’s forensic interview with Peterson

from another room at the CAC. After the forensic interview, Lawrence contacted appellant and

interviewed him at the CAC––an interview that was recorded and admitted into evidence.

Lawrence thought appellant’s answers during the interview “were very concerning.” Although

appellant denied the allegations, the detective noted that appellant did not “seem to give a lot of

explanation” or “get angry,” even when the detective told him that his daughter was accusing him

of giving her oral sex and touching her vagina. Lawrence referred the victim for a medical

examination, but testified that he did not expect the exam to reveal any trauma or forensic evidence

due to the delay in outcry and the type of abuse the victim had disclosed. No evidence was

presented regarding the results of any medical exam. Appellant was ultimately arrested for

continuous sexual abuse of a child.

       Appellant presented testimony from four witnesses: Rose Marie Chase, Dr. Michael

                                                –4–
Gottlieb, Dr. Cristin Dooley, and Laura Gray. Rose Marie Chase was the mother of the victim’s

childhood friend. Chase obtained CPS approval for the victim to be placed with her family, and

she lived in the Chase household for almost a year. Chase testified that she had known the victim

for years because the victim and her daughter were close friends. Chase said she never saw any

indication the victim was being physically abused, nor did the victim confide in her about sexual

abuse of any kind. Chase recalled that the victim “told fibs,” was manipulative, was not a reliably

truthful person, and repeatedly threatened suicide. Chase acknowledged she had no experience in

dealing with victims of sexual assault or abuse and that she had never dealt with someone who

was suicidal because of the abuse they had suffered. Laura Gray, appellant’s mother, described

the circumstances of appellant’s upbringing and his life with the victim’s mother, testifying that

appellant was very smart and loved to read but he preferred to be alone and “was more standoffish.”

She said the victim “was a hard child to love, to get affection from,” and that she “just preferred

to be by herself.” Dr. Dooley, a licensed psychologist experienced in both therapy and testing,

tested appellant at the request of the defense, concluding appellant suffered from a high-

functioning form of autism and that he suffered no intellectual impairment but had social

impairments. She said he would not be good at manipulating others. Dr. Gottlieb, a psychologist,

testified that a high percentage of children will disclose abuse when directly asked, telling the jury

that “the research says that in very, very high percentages when children are asked if they’ve been

mistreated, they disclose.” Additionally, he discussed the “attachment” process and that children

who do not experience a healthy attachment process may have psychological problems as adults

such as difficulty with emotions, interpersonal relationships, and conforming their behavior to

societal norms. Appellant also testified in his defense, describing his relationship with the victim’s

mother and what he went through after her death from cancer. Appellant repeatedly denied

sexually abusing his daughter.

                                                 –5–
        The State called Dan Powers, the chief operating officer of the Collin County CAC, as a

rebuttal witness. Powers testified in front of the jury that although some children immediately

disclose abuse, it is more common for them not to do so. The age of the child and the dynamics

of the relationship that the victim has with the offender could impact the child’s ability to disclose

what happened. A person cannot force a child to outcry if they are not ready to talk about the

abuse. Forcing the child to talk about the abuse has the effect of “revictimizing them.” Moreover,

it is possible for a child to deny that sexual abuse occurred and later say it did happen, but most

victims of sexual abuse in the United States do not report it and “carry that to their grave.” Some

of the reasons why a child may deny sexual abuse include that the child does not feel safe enough

to talk about it; the child does not feel the question is asked in the right way; or the child is not

ready for or aware that someone is going to ask about the abuse. Additionally, not all children

react the same way when disclosing abuse, and a child may react differently to disclosing abuse in

different settings.

        The jury ultimately convicted appellant of continuous sexual abuse of a child and

aggravated sexual assault of a child, as charged in the indictment. It assessed punishment at fifty

years’ imprisonment for each count, along with a $10,000 fine for the aggravated sexual assault of

a child offense. This appeal followed.

                                             DISCUSSION

                                 I. The Right to Present a Defense

        In his first issue, appellant contends the trial court improperly restricted his right to present

a defense by excluding video of a 2009 forensic interview that the victim gave at the CAC.

        An abuse of discretion standard applies when the right to present a complete defense is

implicated. See Miller v. State, 36 S.W.3d 503, 507 (Tex. Crim. App. 2001). Thus, we will not

disturb the trial court’s decision to exclude the 2009 forensic interview unless it falls outside the

                                                  –6–
zone of reasonable disagreement. Delapaz v. State, 228 S.W.3d 183, 201 (Tex. App.—Dallas

2007, pet. ref’d).

        There is no constitutional right to present favorable evidence. See Potier v. State, 68

S.W.3d 657, 659 (Tex. Crim. App. 2002). A defendant’s right to present relevant evidence is

subject to reasonable restrictions so long as the rules are not arbitrary or disproportionate to the

purposes they are designed to serve. United States v. Scheffer, 523 U.S. 303, 316 (1998). The

exclusion of evidence can be unconstitutionally arbitrary or disproportionate only where it

infringes on a weighty interest of the accused. Id. Courts are still free to apply evidentiary rules

that are not arbitrary and unjustified. Potier, 68 S.W.3d at 662. The exclusion must significantly

undermine fundamental elements of the accused’s defense. Id. at 666. The fact that a defendant

was unable to present his case to the extent and in the form he desired does not rise to the level of

constitutional error if he was not prevented from presenting the substance of his defense to the

jury. Id.

        Prior to trial, the defense filed motions seeking to admit the video from a forensic interview

of the victim at the Collin County CAC in 2009, when she was in the fourth grade––approximately

six years before the outcry that led to appellant’s indictment in this case. According to testimony

at trial, the victim made a statement to a classmate about sexual abuse. When a teacher asked the

victim about the statement, the victim became very upset and started to cry, shake, and raise the

tone of her voice. The victim was asked if there was anything she wanted to talk about and, still

quite upset, she said, “No.” The victim was given time to calm down before she was eventually

taken to the CAC for a forensic interview. During this interview, which was recorded, the victim

denied that any abuse had taken place.

        The defense offered the video of the 2009 forensic interview during a hearing held out of

the jury’s presence, and the State objected that it was hearsay. The defense argued both that the

                                                 –7–
video was admissible under the business records exception to the hearsay rule, and that the defense

had the right to present a defense that overrode the hearsay rule or other rules of evidence because

the proffered evidence was essential to a fair trial. In support of this argument defense counsel

claimed the video directly contradicted testimony that had been heard in court, arguing in part:

           In that video, multiple questions are asked that are very specific such as where––
           where does your dad sleep? Where do you sleep? Does he come in your room at
           night? Has he ever come in your room at night? Has––do you know what a good
           touch is? Do you know what a––do you know what a hurtful touch is? Do you
           know what a––what a private touch is?

           And in that video, [the victim] indicates that she does understand what all of those
           things are, she understands what a private touch is, and she’s able to articulate that,
           which is an issue that I think that we’re coming up against here which is that some
           children don’t know that they are not supposed to be touched in that manner or in
           those places.

           ****

           The––so the testimony that we’ve heard indicates––there are a lot of different parts
           to this. But what I was saying just now is that we’ve gotten from the witnesses––
           and we haven’t talked to [the victim] yet. But we’ve gotten from these witnesses
           that a child who’s ten years old may not know whether––whether a touch was
           something that––that was wrong, whether it was a private touch. That they
           wouldn’t necessarily know whether that is something that they should report to an
           adult or someone that they trust. That video contradicts that assertion.

He also argued that the victim denied any abuse during the forensic interview even though “there

was a lot of abuse going on before that video,” and that although witnesses testified that the victim

was upset, shaking, and crying shortly before the 2009 forensic interview, she showed “a very,

very different side” during the interview.

           The trial court ruled that the video from the 2009 forensic interview would not be allowed

into evidence,1 stating that “those are all things that you’re entitled to get into with those witnesses,

but not with the publication of an entire video that’s nothing but hearsay.” The court also noted



     1
       Although the court “overruled” the objection, the context of the court’s ruling makes it clear the court was actually ruling that the video
would not be allowed into evidence.

                                                                      –8–
that it was the defense that had elicited the information that not all ten-year-olds fully understood

private touches, and that the defense was attempting through questions it had asked to “create a

situation to try to open the door.” The trial court did not think there was “any exception to let this

forensic interview tape in,” although appellant could potentially use the video for impeachment

purposes.

       Appellant argues that his constitutional rights were violated because the jury was deprived

of the ability to view the victim’s demeanor during the first forensic interview. He also argues the

video supported his defensive theory of fabrication, and that its exclusion was a constitutional

violation. “Erroneous evidentiary rulings rarely rise to the level of denying the fundamental

constitutional rights to present a meaningful defense.” Potier, 68 S.W.3d at 663. There are,

however, two distinct scenarios where excluding evidence might rise to the level of a constitutional

violation: (1) a state evidentiary rule that categorically and arbitrarily prohibits the defendant from

offering otherwise relevant, reliable evidence that is vital to his defense; and (2) a trial court’s

clearly erroneous ruling excluding otherwise relevant, reliable evidence that forms such a vital

portion of the case that its exclusion effectively precluded the defendant from presenting a defense.

See Stevens v. State, 234 S.W.3d 748, 785 (Tex. App.—Fort Worth 2007, no pet.). Appellant does

not argue that an evidentiary rule categorically or arbitrarily prohibited him from presenting a

defense. Hence, no constitutional violation occurred unless the trial court erroneously applied the

rules of evidence, thereby leading to the exclusion of otherwise admissible evidence, such that it

effectively precluded appellant from presenting his defensive theory. See id.

       It is well-known that forensic interviews contain hearsay. See, e.g., Josey v. State, 97

S.W.3d 687, 698 (Tex. App.—Texarkana 2003, no pet.). Hearsay statements are generally

inadmissible unless they fall within a recognized exception to the hearsay rule. Walters v. State,

247 S.W.3d 204, 217 (Tex. Crim. App. 2007). The trial court found that the 2009 forensic video

                                                 –9–
contained inadmissible hearsay. In sustaining the State’s hearsay objection and not allowing the

video into evidence, the court ruled that the video did not fall under a recognized exception to the

hearsay rule. But appellant does not contend the video should have been admitted under the

business records or any other exception to the hearsay rule. Indeed, he does not argue the trial

court misapplied the rules of evidence or that it erroneously excluded otherwise admissible

evidence. Appellant argues that “[t]he evidence of [the victim’s] demeanor of the 2009 interview

within the context of the entire trial creates reasonable doubt that would not otherwise exist.”

During oral argument, however, appellant’s counsel admitted he could not find a case supporting

admission of a video like the one in this case solely on the basis of the victim’s demeanor, and our

own research has not found such a case. We conclude the trial court did not abuse its discretion

in excluding the video of the 2009 forensic interview.

       Additionally, even if we assume the trial court erred by excluding the video, that error did

not harm appellant because the record shows he was able to present the substance of his defense

that the victim fabricated her claims of abuse, including evidence of the victim’s demeanor shortly

before and during the 2009 forensic interview. See TEX. R. APP. P. 44.2(b). In addition to the

evidence we have already mentioned, the victim testified that, although appellant had already been

abusing her by that point, she denied the abuse in the 2009 interview because she did not know

how to talk about it at that time. The jury also heard the victim testify that she was calm during

that first forensic interview and the only time she got upset was when she talked about her mother.

The fact that a defendant is “‘unable to . . . present his case to the extent and in the form he desired

is not prejudicial where, as here, he was not prevented from presenting the substance of his defense

to the jury.’” Potier, 68 S.W.3d at 666 (quoting United States v. Willie, 941 F.2d 1384, 1398–99

(10th Cir. 1991)). Because appellant presented the substance of his defense, any error in excluding

the 2009 forensic video did not amount to the denial of a constitutional right. See Ray v. State,

                                                 –10–
178 S.W.3d 833, 836 (Tex. Crim. App. 2005) (“[B]ecause appellant was permitted to testify about

her defensive theory, we cannot say that the exclusion of [the witness’s] testimony effectively

prevented her from presenting her defense.”); see also Walters, 247 S.W.3d at 222 (“Appellant

fully presented his self-defense theory when he testified,” and “the erroneously excluded evidence

was relevant to appellant’s self-defense theory, but its exclusion did not prevent him from

presenting a defense.”). We overrule appellant’s first issue.

                                II. Testimony of Janeth Peterson

       In his second issue, appellant argues the trial court erred in allowing hearsay testimony

from the outcry witness Janeth Peterson, who appellant argues was not the proper outcry witness.

       After Baxter testified, but before Peterson testified in front of the jury, the trial court held

a hearing outside the presence of the jury, and the State proffered Peterson as the outcry witness.

Appellant objected to Peterson testifying to the victim’s “oral sex” and “random touching”

allegations, arguing that the proper outcry witness––Baxter, the CPS investigator––had already

testified. The State responded that the victim did not give Baxter enough details to describe an

offense. The trial court ruled that the victim did not disclose enough details to Baxter to describe

a specific offense of sexual assault, but the court granted appellant a running objection “as to all

testimony regarding oral sex performed on [the victim] that is offered through Janeth Peterson.”

       We review the trial court’s outcry witness designation for an abuse of discretion. See

Garcia v. State, 792 S.W.2d 88, 91–92 (Tex. Crim. App. 1990); Rodgers v. State, 442 S.W.3d 547,

552 (Tex. App.—Dallas 2014, pet. ref’d); Sims v. State, 12 S.W.3d 499, 500 (Tex. App.—Dallas

1999, pet. ref’d). Trial courts have broad discretion when deciding which witnesses qualify as

outcry witnesses. See Sims, 12 S.W.3d at 500.

       Article 38.072 governs the admissibility of outcry testimony and applies to out-of-court

statements that (1) describe the alleged offense; (2) are made by the child; and (3) are made to the

                                                –11–
first person, eighteen years of age or older, other than the defendant, to whom the child made a

statement about the offense. See TEX. CODE CRIM. PROC. ANN. art. 38.072 § 2(a); Bays v. State,

396 S.W.3d 580, 585 n. 1 (Tex. Crim. App. 2013). To be a proper outcry statement, the child’s

statement must describe the alleged offense in some discernable manner and must be more than a

general allusion to sexual abuse. See Garcia, 792 S.W.2d at 91; Rodgers, 442 S.W.3d at 552;

Sims, 12 S.W.3d at 500. If the State presents evidence that a person is a proper outcry witness, the

burden to rebut this evidence shifts to the defendant. See Garcia, 792 S.W.2d at 91–92; Eldred v.

State, 431 S.W.3d 177, 184 (Tex. App.—Texarkana 2014, pet. ref’d).

       In this case, the record supports the trial court’s implicit ruling that Peterson was the first

person to whom the victim first disclosed discernable details of the offense of aggravated sexual

assault of a child. Among other things, the victim told Peterson that appellant put his mouth and

tongue on her vagina at her house when she was about six years of age, and that it felt “weird.”

On the other hand, the victim never explained to Baxter her understanding of the term “oral sex,”

and she did not describe any contact between specific body parts. Thus, the trial court could have

concluded the victim’s statement to Baxter that appellant performed oral sex on her was only an

allusion that some type of sexual abuse had occurred. See, e.g., Smith v. State, 131 S.W.3d 928,

931 (Tex. App.—Eastland 2004, pet. ref’d) (statement by child victim that defendant had been

performing oral sex on him for about a year “was nothing more than a general allusion that

something in the area of sexual abuse was occurring and not a clear description of the offense

charged as required by article 38.072.”); Sims, 12 S.W.3d at 500 (mother not proper outcry witness

because child-victim’s statement that defendant “had touched her private parts” only alluded to

abuse); Josey v. State, 97 S.W.3d 687, 692–93 (Tex. App.––Texarkana 2003, no pet.) (child-

victim’s statement that defendant “fingered” him only alluded to digital penetration when the

child-victim did not explain what the term “fingered” meant or give further details of the assault);

                                               –12–
Gutierrez v. State, No. 05–17–00772–CR, 2018 WL 2001614, at *5 (Tex. App.—Dallas April 30,

2018, no pet.) (mem. op., not designated for publication) (child-victim’s statement that defendant

had done “bad things” to her and that she thought she was pregnant was a general allusion that

sexual abuse was occurring).

       It is true, as another court has pointed out, that “[t]he proper outcry witness is not to be

determined by comparing the statements the child gave to different individuals and then deciding

which person received the most detailed statement about the offense.” Robinett v. State, 383

S.W.3d 758, 761–62 (Tex. App.—Amarillo 2012, no pet.). However, in Robinett, which is cited

by appellant, the case involved allegations of acts committed against four girls. Id. at 759. The

Amarillo Court found that although the children’s mothers may have been the proper outcry

witnesses for any allegations that involved the defendant “touching their privates,” the trial court

did not abuse its discretion in finding the forensic interviewer was the proper outcry witness

because she was the first person to whom each child provided discernible details about the offense

the defendant was on trial for––i.e., “oral-penile contact.” Id. at 762. As the Robinett court noted,

it is possible to have more than one proper outcry witness, so long as the outcries concern different

events and are not simply a “repetition of the same event told to different individuals.” See id.;

see also Lopez v. State, 343 S.W.3d 137, 140 (Tex. Crim. App. 2011) (“There may be only one

outcry witness per event.”); Brown v. State, 189 S.W.3d 382, 387 (Tex. App.––Texarkana 2006,

pet. ref’d). In the present case, the victim did not describe the offense in a discernable manner to

Baxter, and appellant’s complaint is that Baxter and Peterson testified to the same event.

Therefore, Robinett is inapplicable. We conclude the trial court did not abuse its discretion in

overruling appellant’s objection to Peterson’s testimony, and we overrule appellant’s second issue.

                                  III. Testimony of Dan Powers

       In his third issue, appellant contends the trial court erred in allowing the rebuttal testimony

                                               –13–
of Dan Powers. Appellant argues that Powers’s testimony violated rule 403 because the probative

value was substantially outweighed by the danger of unfair prejudice, confusion of the issues, or

the needless presentation of cumulative evidence. See TEX. R. EVID. 403.

           Before Powers testified in front of the jury, the trial court held a hearing out of the jury’s

presence pursuant to rule 705(b) of the Texas Rules of Evidence. 2 During this hearing, Powers

testified that he has bachelor’s and master’s degrees in social work. Powers is a licensed clinical

social worker and licensed sex offender treatment provider. Prior to being promoted to chief

operating officer, he supervised the clinical program at the CAC for children and families who

have experienced abuse. He has testified many times before regarding the characteristics for and

treatment of children who have experienced abuse, and the characteristics of sex offenders. The

State’s proffer of Powers’s testimony included the behavioral characteristics of children who have

been sexually abused; the signs and symptoms one might see from children who have been abused;

why outcries or delayed outcries might occur; and the characteristics one might see in a sex

offender. Powers also noted that sexually abused children have issues regarding trust and building

relationships with other people. They may experience depression or anxiety, and a common

characteristic of children who have experienced sexual abuse is self-blame. And the shame victims

of sexual abuse tend to feel can impact relationships, education, and sometimes health. Sexual

abuse is a trauma that could affect every aspect of a child’s life. At the conclusion of the hearing,

the defense objected to “additional testimony about the process of disclosure” because “[w]e’ve

already had testimony about that from the State. At this point, it’s just bolstering. They’re

repeating the same testimony.” The trial court overruled the objection.

           A trial court’s decision to admit or exclude evidence is reviewed for an abuse of discretion.



      2
        Rule 705(b) states: “Before an expert states an opinion or discloses the underlying facts or data, an adverse party in a civil case may—or in
a criminal case must—be permitted to examine the expert about the underlying facts or data. This examination must take place outside the jury’s
hearing.” TEX. R. EVID. 705(b).

                                                                      –14–
Henley v. State, 493 S.W.3d 77, 82–83 (Tex. Crim. App. 2016). A trial court abuses its discretion

if its decision falls outside the zone of reasonable disagreement. Id. at 83.

       Rule 403 allows for the exclusion of otherwise relevant evidence when its probative value

is substantially outweighed by the danger of unfair prejudice. See TEX. R. EVID. 403; Hernandez

v. State, 390 S.W.3d 310, 323 (Tex. Crim. App. 2012). Rule 403 favors the admission of relevant

evidence and presumes that relevant evidence will be more probative than prejudicial. See Henley,

493 S.W.3d at 102; Hernandez, 390 S.W.3d at 323. A proper rule 403 analysis includes, but is not

limited to, four factors: (1) the probative value of the evidence; (2) the potential to impress the

jury in some irrational yet indelible way; (3) the time needed to develop the evidence; and (4) the

proponent’s need for the evidence. See Henley, 493 S.W.3d at 102. Also, under a proper rule 403

analysis, an appellate court considers whether there is any tendency of the evidence to confuse or

distract the jury from the main issues as well as any tendency of the evidence to be given undue

weight by a jury that has not been equipped to evaluate the probative force of the evidence. See

Henley, 493 S.W.3d at 102 (discussing Gigliobianco v. State, 210 S.W.3d 637, 641 (Tex. Crim.

App. 2006)).

       All evidence against a defendant is, by its nature, designed to be prejudicial. See Pawlak

v. State, 420 S.W.3d 807, 811 (Tex. Crim. App. 2013). “Rule 403 does not exclude all prejudicial

evidence, only evidence that is unfairly prejudicial.” Henley, 493 S.W.3d at 102 (citing State v.

Mechler, 153 S.W.3d 435, 440 (Tex. Crim. App. 2005)). “Unfair prejudice” refers only to relevant

evidence’s tendency to tempt the jury into reaching a decision on grounds apart from the proof

presented in support of the claim. See Henley, 493 S.W.3d at 102; Manning v. State, 114 S.W.3d

922, 928 (Tex. Crim. App. 2003). If the evidence relates directly to elements of a particular claim,

it may be prejudicial, but not unfairly so. See Henley, 493 S.W.3d at 102; Manning, 114 S.W.3d

at 928. Furthermore, absent an explicit refusal to conduct the rule 403 balancing test, we presume

                                                –15–
the trial court conducted the test when it overruled a rule 403 objection. See Williams v. State, 958

S.W.2d 186, 195–96 (Tex. Crim. App. 1997).

       Appellant argues that Powers’s testimony “confused the issues” when he testified about

the definition of a delayed outcry and the disclosure process. Powers further testified that most

children do not report the abuse immediately. Appellant argues that Powers “essentially offered

the same testimony of Janeth Peterson, who also testified regarding the process of disclosure.”

       The trial court could have concluded that Powers’s testimony was probative of contested

issues in the case. Appellant’s defensive theory was that the victim fabricated the allegations,

which meant the victim’s credibility was at issue. This was highlighted by the defense’s attempts

to call attention to the fact that the victim denied any abuse during the 2009 forensic interview.

Moreover, as we noted earlier, the defense’s expert witness, Dr. Gottlieb, testified that a high

percentage of children will disclose abuse when directly asked. Thus, Powers’s testimony that

most children do not outcry right away and that a child may deny sexual abuse and outcry at a later

date could have served to rebut Dr. Gottlieb’s testimony and aid the jury in concluding the victim’s

testimony was more plausible. Accordingly, the probative value of Powers’s testimony and the

State’s need for it both weighed in favor of its admission. As for the potential to impress the jury

in some irrational yet indelible way, Powers’s testimony was not so inherently inflammatory as to

elicit an emotional response or arouse the jury’s hostility or sympathy for one side without regard

to the logical probative force of the evidence. Nor does appellant direct our attention to any

particular facts about the testimony that would have shown it to be uniquely or unfairly prejudicial.

Likewise, there was a low probability of confusion or distraction of the jury from main issues in

the case because the testimony concerned only one contested issue pertaining to the charged

offense––the victim’s credibility. Also, Powers’s testimony was not scientific or technical in

nature and it pertained to matters that could have been easily understood by a jury. The jury likely

                                               –16–
did not give undue weight to the testimony as a result of not being equipped to evaluate its

probative force. Moreover, the State did not spend an inordinate amount of time developing the

complained-of testimony, which encompassed approximately three pages of the reporter’s record.3

           As for the suggestion that Powers’s testimony was cumulative, Peterson and Powers

testified about delayed outcries but they did so from different perspectives. Peterson testified from

the standpoint of a forensic interviewer; Powers testified from the perspective of a counselor who

had treated child sexual assault victims. Moreover, only a small part of their testimony overlapped

and each witness testified to information the other did not. Therefore, despite similarities in their

testimony on delayed outcries, their overall testimony was not needlessly cumulative.

           Based on this record, we conclude the trial court did not abuse its discretion in overruling

appellant’s rule 403 objection and admitting the evidence in question. See Hayes v. State, No. 05–

16–00740–CR, 2017 WL 5663612, at *9–10 (Tex. App.—Dallas Nov. 27, 2017, no pet.) (mem

op., not designated for publication) (upholding trial court’s admission of lay-witness testimony

regarding a child-victim’s disclosure of sexual abuse to a peer under a rule 403 analysis). We

overrule appellant’s third issue.

                                                 IV. Sufficiency of the Evidence

           In his fourth issue, appellant argues the evidence is insufficient to support the convictions

for continuous sexual abuse of a child under the age of fourteen and aggravated sexual assault of

a child.

           In determining whether the evidence is insufficient to support a conviction, we consider all

of the evidence in the light most favorable to the verdict and determine whether, based on that

evidence and reasonable inferences therefrom, a factfinder could have found the essential elements

of the charged offense was proven beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307,


    3
        Powers’s entire rebuttal testimony, including direct and cross-examination, takes up approximately twenty pages of the reporter’s record.

                                                                      –17–
319 (1979); Gear v. State, 340 S.W.3d 743, 746 (Tex. Crim. App. 2011). The factfinder must

resolve conflicts in the testimony, weigh the evidence, and draw reasonable inferences from basic

facts. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015) (citing Jackson, 443 U.S. at

319). We presume the factfinder resolved any conflicting inferences in favor of the verdict and

defer to that resolution. See Jackson, 443 U.S. at 326; Clayton v. State, 235 S.W.3d 772, 778 (Tex.

Crim. App. 2007). We also defer to the factfinder’s evaluation of the credibility and weight of the

evidence. Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007).

       Appellant was indicted for continuous sexual abuse of a child under the age of fourteen

(count I) and aggravated sexual assault of a child (count II). See TEX. PENAL CODE ANN. §§ 21.02,

22.021. Regarding count I, the alleged acts of sexual abuse were aggravated sexual assault of a

child younger than fourteen and indecency with a child by contact. See id. §§ 21.02(c)(2),

21.02(c)(4). The indictment alleged appellant intentionally and knowingly committed aggravated

sexual assault of a child by causing (1) the victim’s female sexual organ to contact appellant’s

male sexual organ; (2) the victim’s anus to contact appellant’s male sexual organ; (3) the mouth

of the victim to contact appellant’s male sexual organ; (4) the victim’s female sexual organ to

contact appellant’s mouth; and (5) the penetration of the victim’s female sexual organ with

appellant’s finger. See id. §§ 22.021(a)(1). Appellant was alleged to have intentionally and

knowingly committed indecency with a child by contact, according to the indictment, by touching

part of the victim’s genitals with part of his hand and causing part of the victim’s hand to touch

part of appellant’s genitals. See id. §§ 21.11(a)(1), (c). The indictment also alleged that each of

the aforementioned acts of sexual abuse were committed on more than one occasion and, at the

time the acts of sexual abuse were committed, appellant was seventeen years of age or older and

the victim was a child younger than fourteen. Count II of the indictment alleged that appellant

intentionally and knowingly caused the female sexual organ of the victim (a child then younger

                                              –18–
than fourteen years of age) to contact appellant’s mouth.

         The State must prove the accused acted with the requisite criminal intent. Crow v. State,

No. 05–16–01434–CR, 2018 WL 271803, at *3 (Tex. App.—Dallas Jan. 3, 2018, no pet.) (mem.

op., not designated for publication). Direct evidence of the required mental state, however, is not

required. Id. A jury may infer intent or knowledge from any facts that tend to prove its existence,

including the defendant’s acts, words, conduct, and method of committing the crime. Id. We also

note that child victims are not required to be specific about the dates the abuse occurred. See Dixon

v. State, 201 S.W.3d 731, 736 (Tex. Crim. App. 2006); Vazquez v. State, Nos. 05–12–00548–CR,

05–12–00549–CR, 2013 WL 5614300, at *5 (Tex. App.––Dallas Oct. 14, 2013, no pet.) (mem.

op., not designated for publication). It is not often that a child knows, even within a few days, the

date she was sexually assaulted. See Sledge v. State, 953 S.W.2d 253, 256 n. 8 (Tex. Crim. App.

1997).

         Appellant argues the evidence is insufficient to prove he acted with a “conscious objective

or desire to cause the sexual assault” of the victim and that, when looking at all of the evidence,

“one must include the significance of the initial denial of sexual abuse by [the victim] . . . in 2009.”

He also suggests the victim’s testimony that he touched his tongue to her vagina was too general

to sustain a conviction. Regarding count one, appellant contends the evidence is insufficient to

convict him of continuous sexual abuse of a child because “there was no corroborating or DNA

evidence that [a]ppellant committed the sexual assaults stated by [the victim]. There was only the

testimony of [the victim] to attempt to show [appellant] was guilty beyond a reasonable doubt.”

         The child victim’s testimony alone is sufficient to support a conviction for continuous

sexual abuse of a child or aggravated sexual assault of a child. See, e.g., Garner v. State, 523

S.W.3d 266, 271 (Tex. App.—Dallas 2017, no pet.) (continuous sexual abuse); Revels v. State,

334 S.W.3d 46, 52 (Tex. App.––Dallas 2008, no pet.) (aggravated sexual assault); see also Jones

                                                 –19–
v. State, 428 S.W.3d 163, 169 (Tex. App.––Houston [1st Dist.] 2014, no pet.) (indecency with a

child). Also, a child victim’s outcry statement alone can sustain the conviction. Tear v. State, 74

S.W.3d 555, 560 (Tex. App.—Dallas 2002, pet. ref’d). There is no requirement that the victim’s

testimony be corroborated by medical or physical evidence. See Robinson v. State, No. 05–09–

01329, 2011 WL 168736, at *4 (Tex. App.––Dallas Jan. 20, 2011, no pet.) (mem. op., not

designated for publication). In addition, appellant points out that he was not able to admit the 2009

forensic interview into evidence, but courts reviewing the sufficiency of the evidence do not focus

on evidence that was not admitted at trial. See Murray v. State, 457 S.W.3d 446, 449 (Tex. Crim.

App. 2015) (court of appeals erred by focusing its analysis on evidence that was not admitted at

trial).

          As we summarized earlier, the victim described multiple instances of sexual abuse by

appellant that occurred over an extended period of time. For example, the jury heard the victim

testify that, when she was six years old, appellant pulled down her pants and put his mouth and

tongue on her vagina. When he was finished, appellant put his penis in the victim’s face and told

her, “Okay. Now you do me.” The victim refused and appellant said, “Your mother would do it.”

The victim told Peterson that appellant put his mouth and tongue on her vagina, licked her vagina

with his tongue, and that it felt “weird.” The victim testified that the abuse she recounted took

place over a period of time that was longer than thirty days. She testified that she was first abused

by appellant when she was six years old, and the last incident occurred when she was thirteen.

Appellant does not cite to us any specific facts supporting his contention that the victim’s

testimony was too broad or general to sustain the conviction, and we are not free to simply reweigh

evidence and substitute our judgments for weight and credibility determinations that were made

by the jury. Appellant also points out that the victim denied any abuse took place in the 2009

forensic interview, he “denied each and every allegation from the witness stand,” and the victim’s

                                               –20–
testimony “was inconsistent regarding the instances she described.” But these were weight and

credibility issues that the jury resolved in the State’s favor, as it was entitled to do. Based on the

victim’s testimony and the other evidence in this record, there was sufficient evidence for the jury

to convict appellant of continuous sexual abuse of a child and aggravated sexual assault of a child.

We overrule appellant’s fourth issue.

       We affirm the trial court’s judgment.



                                                              /Lana Myers/
                                                              LANA MYERS
                                                              JUSTICE

Do Not Publish
TEX. R. APP. 47.2(b)
171427F.U05




                                                –21–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 CHARLES RAY GRAY, Appellant                        On Appeal from the 366th Judicial District
                                                    Court, Collin County, Texas
 No. 05-17-01427-CR        V.                       Trial Court Cause No. 366-82047-2015.
                                                    Opinion delivered by Justice Myers.
 THE STATE OF TEXAS, Appellee                       Justices Evans and Brown participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 17th day of December, 2018.




                                            –22–